DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 43 is objected to because of the following informalities: this claim recites that one of X1, X2 or X3 has formula II but then refers to the other X residues as those not having the structure of formula I. Since the claim positively recites the presence of a nucleotide having formula II but makes no other reference to formula I, this recitation is assumed to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the oligonucleotide or conjugate" in line 2.  There is insufficient antecedent basis for the term “conjugate” in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, 36 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le et al. (Chem. Commun. 2016).
Le et al. disclose 2’-O-methyl (2’-OMe) mixmer antisense oligonucleotides on a phosphorothioate (PS) backbone which comprise HNA, CeNA and ANA modifications, see table 1. HNA is the same as formulas I and II wherein R6, R7, R8 and R9 are each hydrogen. CeNA is the same as formula III wherein R10 and R11 are each hydrogen. ANA is the same as formula I wherein one of R6 and R7 is hydroxy and the other is hydrogen. The instant specification defines the term nucleotide broadly as including nucleotides having formulas I-IV (claim 1 also refers to X1, X2 and X3 as nucleotides and as formulas I-IV), therefore A and B are not precluded from having the structures shown in formulas I-IV and any of nucleotides 5, 9, 14 and 16 of the sequences shown in table 1 can be considered X1, X2 or X3. 
1-C6 alkoxy to methoxy, this claim does not positively claim a C1-C6 alkoxy is present, i.e., it still contains all limitations of claim 1 and does not exclude the other options for R7, R9 or R11. Therefore Le et al. is considered to satisfy this claim in its present form.
Le et al. further disclose these oligonucleotides are contacted with mdx mouse myotubes and induce exon skipping, indicating the oligonucleotides have formed a complex within the cells.

Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egli et al. (J. Am. Chem. Soc. 2011).
Egli et al. disclose oligonucleotides comprising both isomers of 3’-fluoro hexitol nucleic acid (FHNA and Ara-FHNA), see table 1. FHNA is identical to formulas I and II wherein R6 and R8 are hydrogen, and R7 and R9 are fluoro. Ara-FHNA is identical to formulas I and II wherein R7 and R9 are hydrogen, and R6 and R8 are fluoro. 
With regard to claim 4, while this claim narrows the recitation of C1-C6 alkoxy to methoxy, this claim does not positively claim a C1-C6 alkoxy is present, i.e., it still contains all limitations of claim 1 and does not exclude the other options for R7, R9 or R11. Therefore Egli et al. is considered to satisfy this claim in its present form.

Claims 1, 2, 4, 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (J. Am. Chem. Soc. 2000).
Wang et al. disclose oligonucleotides comprising HNA and CeNA nucleotides, see tables 1 and 2. Wang et al. disclose a sequence wherein all nucleotides other than the CeNA modification are ribonucleotides. HNA is the same as formulas I and II 6, R7, R8 and R9 are each hydrogen. CeNA is the same as formula III wherein R10 and R11 are each hydrogen. The instant specification defines the term nucleotide broadly as including nucleotides having formulas I-IV (claim 1 also refers to X1, X2 and X3 as nucleotides and as formulas I-IV), therefore A and B are not precluded from having the structures shown in formulas I-IV and any of the modified nucleotides shown in the sequences disclosed by Wang et al. can be considered X1, X2 or X3.
With regard to claim 4, while this claim narrows the recitation of C1-C6 alkoxy to methoxy, this claim does not positively claim a C1-C6 alkoxy is present, i.e., it still contains all limitations of claim 1 and does not exclude the other options for R7, R9 or R11. Therefore Wang et al. is considered to satisfy this claim in its present form.

Claims 1 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopecek et al. (US 10,925,973).
Kopecek et al. disclose a morpholino oligonucleotide having SEQ ID NO: 25, which is 25 nucleotides in length. Morpholino oligonucleotides have the structure shown as formula IV.
The instant specification defines the term nucleotide broadly as including nucleotides having formulas I-IV (claim 1 also refers to X1, X2 and X3 as nucleotides and as formulas I-IV), therefore A and B are not precluded from having the structures shown in formulas I-IV.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 9, 36, 45 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. as applied to claims 1, 2, 4, 5, 9, 36 and 56 above, and further in view of Manoharan et al. (US 6,878,805) and Prakash et al. (US 2015/0315594).
The teachings of Le et al. are described in the rejection above. Le et al. teach antisense oligonucleotides having HNA, CeNA and ANA modifications and deliver them to cells, but do not teach a conjugate comprising the oligonucleotide and a targeting moiety.
However, it was well known to those of ordinary skill in the art before the effective filing date of the claimed invention to attach targeting moieties to oligonucleotides. See for example Manoharan et al., who teach at columns 25-26 that conjugation of oligomeric compounds to one or more targeting moieties results in uptake of the oligomeric compound conjugates by specific types of cells. For example, targeting 
The teachings of Prakash et al. are similar, teaching at paragraph 872 that conjugate groups for oligonucleotides can comprise cell-targeting moieties. Certain such cell-targeting moieties increase cellular uptake of antisense compounds.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the oligonucleotides comprising HNA, CeNA and ANA modification taught by Le et al. as a conjugate which comprises a targeting moiety. The person of ordinary skill in the art would make such a conjugate and would expect success in doing so because use of targeting moieties is conventional in the art in order to direct oligonucleotides to a particular cell type and can increase uptake of a conjugate by the cells of that type.

Allowable Subject Matter
Claims 57 and 58 are allowed.
Claims 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 4 is free of the prior art to the extent that the art does not teach or fairly suggest nucleotides having OCH3 substitutions, but as noted above, in its current form it does not exclude the other options for R7, R9 or R11. If this claim is rewritten to require the presence of a methoxy substituent it would also be allowable.

The following is an examiner’s statement of reasons for allowance: while oligonucleotides comprising the modified nucleotides of formulas I-IV are known as evidenced by the cited art, these references do not teach or fairly suggest the specific structural elements of claim 43 or the inclusion of an ADAR-recruiting domain. These references further do not teach or suggest using such oligonucleotides for deamination of adenosine in an mRNA or treatment of a disorder in a subject in need thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Tracy Vivlemore
Primary Examiner
Art Unit 1635





/Tracy Vivlemore/Primary Examiner, Art Unit 1635